Title: From George Washington to Lieutenant General Cornwallis, 6 June 1777
From: Washington, George
To: Cornwallis, Charles, second earl of



My Lord
Middle Brook June 6th 1777

I received the favour of your Lordships letter of this day. I am sorry, I cannot with propriety comply with Lieut. Col: Sterlings request; but as I wish not to obstruct any supplies, you may think proper to send for the comfort and accommodation of your prisoners with us, I am to

assure you, that the greatest care will be taken to forward and deliver, whatever money or necessaries may be transmitted for the purpose; and vouchers of its being done will be returned for the satisfaction of the gentlemen from whom they come.
Lieut. Col: Sterling can send those articles by a flag addressed to Elias Boudinot Esqr. Commissary for prisoners, with proper directions for the distribution of them and they will not fail to be observed. Every matter of a similar nature is to pass through his hands, and to be transacted by him; as was signified in a late letter of mine to Lieut. General De Heister, to point out the proper channel of conveyance in these cases.
I cannot forbear taking this occasion to remark that it appears to me not a little singular to find a gallant discharge of duty in an officer assigned as a reason for exercising the greatest barbarity towards him. I confess I should imagine that the eye of generosity would rather view it as a motive for applause and tenderness.
